Citation Nr: 0713680	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
relevant part, the RO denied service connection for post-
traumatic stress disorder.  The veteran timely perfected an 
appeal of this determination to the Board.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In a February 2007 correspondence, after the case had been 
transferred to the Board, the veteran requested a Board 
hearing at the RO.  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal will be granted to a veteran who requests a 
hearing and is willing to appear in person.   See also 
38 C.F.R. § 20.704.  As such, and in accordance with the 
veteran's request, the veteran must be provided an 
opportunity to present testimony before a member of the 
Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a 
member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


